ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Michael Angelo Nicastro, appealed from the denial of three petitions for post-conviction relief filed under Rule 32, A.R.Crim.P. We remanded this cause so that the circuit court could conduct an evi-dentiary hearing on the appellant’s allegations. The trial court has complied with our directions and has held a hearing. However, the court failed to make “specific findings of fact relating to each material issue of fact presented” as required by Rule 32.9(d), A.R.Crim.P. Thus, this cause is again remanded to the Circuit Court for Jefferson County so that that court may comply with Rule 32.9(d), A.R.Crim.P. Due return *668should be filed with this court no later than 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.